Citation Nr: 0510455	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  96-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for facial 
lacerations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's evaluation for 
service connected facial lacerations at a noncompensable 
rating.  

The veteran testified before the undersigned Board member at 
a travel board hearing at the RO in January 1998.  A 
transcript of the hearing is of record.  In June 1998, the 
Board remanded the veteran's case to the RO for further 
development.  In December 2003, the Board again remanded the 
veteran's case for a VA examination and further development.  
The case was returned to the Board in January 2005.

The Board notes that in a January 2005 informal hearing 
presentation, the veteran's representative set forth 
arguments in support of reopening the veteran's claim of 
service connection for a right ankle disorder.  The Board, 
however, had declined to reopen the veteran's claim in 
February 2003.  If the veteran wishes to pursue reopening of 
this claim, he should so inform the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Board remanded this case in December 2003 to afford the 
veteran a dermatological examination.  The Board notes that 
the RO attempted to notify the veteran of the examination in 
September 2004.  However, the mailing address included an 
incorrect zip code.  The veteran failed to report to the 
scheduled examination.  In November 2004, the RO again 
attempted to notify the veteran of a VA examination.  The 
mailing address in this notice also included an incorrect zip 
code and the veteran again failed to report to the scheduled 
VA examination.

In addition, two letters mailed from VA to the veteran's last 
known address, which included the correct zip code, were 
returned as undeliverable.  An internet search for the 
veteran's address has revealed that he has a new unlisted 
address and phone number.  His business telephone number is 
shown (and highlighted) on a September 2004 VAMC document.

Because the notification letters did not include a correct 
zip code, it appears the veteran did not receive notice of 
the two scheduled VA examinations.  Therefore, the Board 
concludes that the veteran should be afforded a VA 
examination after proper notice is given.  In addition, 
because letters mailed to the veteran's last known address 
have been returned, the veteran's new address needs to be 
obtained.

In light of the above discussion, this case is REMANDED for 
the following actions to be performed in sequential order:

1.  The RO should conduct a complete 
search for the veteran's current address 
and phone number, enlisting the aid of 
his service representative, if needed.  
If the RO and the service representative 
are unable to locate the veteran, this 
should be documented in the claims 
folder.

2.  If the veteran is located, the RO 
should then contact him and obtain from 
him the names and addresses of all 
medical care providers, VA or non-VA, 
which treated him for his laceration scar 
since 1996.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
dermatological examination to determine 
the current severity of his service-
connected laceration scar over the left 
eye.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies should be 
accomplished.  The examiner should set 
forth all symptoms associated with the 
facial laceration over the left eye.  The 
examiner should indicate whether the 
scars include any of the 8 
characteristics of disfigurement, as 
follows:

a.  Scar 5 or more inches (13 or more 
cm.) in length. 
b.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part. 
c.  Surface contour of scar elevated or 
depressed on palpation. 
d.  Scar adherent to underlying tissue. 
e.  Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.). 
f.  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.). 
g.  Underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.). 
h.  Skin indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.). 

The physician should indicate whether 
there is visible or palpable tissue loss 
and either gross distortion or asymmetry 
of one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with two or three characteristics of 
disfigurement; or with one characteristic 
of disfigurement 

The examiner should also indicate whether 
the scar is: 1) poorly nourished with 
repeated ulceration, 2) tender and 
painful, 3) markedly disfiguring or 
exceptionally repugnant, 4) elevated or 
depressed on palpation, 5) adherent to 
the underlying tissue, 6) hypo- or hyper-
pigmented, or 7) unstable with frequent 
loss of covering of skin over the scar 
area.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


